Title: To James Madison from James Houstoun, 14 December 1813
From: Houstoun, James
To: Madison, James


        
          Sir
          Decr. 14. 1813
        
        I have taken the liberty of addressing few lines to the president of the U.S. to lay before him the situation of my Brother Mossman Houstoun late Lt. Col. of the 8th Regt. of U.S. Infantry. whose unfortunate situation is one calculated to excite the simpathy of every humane man, and who has been dismissed the Service by the War department in a manner so abrupt & unceremonious as to cause the surprise & regret of all his friends who compose the major part of that portion of the population of this Section of the State that have been uniform in their support of the administration of Mr. Jefferson and of yourself.
        Mossman Houstoun entered the army as a Capt. 5 or 6 years ago & by his great exertions very speedily raised a company with which he sailed to New Orleans where he served 2 years under Genl Wilkinson and was encamped at Terre au Boeuf where he suffered great injury in his health from which he never entirely recovered. For his merit & conduct as an officer at this period I beg leave to refer your Excellency to Genl Wilkinson himself. He continued to serve under Genl. Hampton who promoted him to be Brigade Inspector & to whom also I beg leave to refer your Excellency for his merit & character as an officer. On the prospects of war diminishing he retired from the army & returned to his profession at the

Bar on which he depended for his support. When however war again appeared inevitable he returned to the standard of his country & recd. from your Excellency the appointment of Major & Lt Col. of the 8th R. of Iny. He continued to serve in this grade & to command in Savannah untill promoted by Genl Pinkney to be D. Agt. Gl. when he went to Charleston where he was attacked by the most dreadfull malady that human nature is heir to, being deprived of the use of his rational faculties. He has however lucid Intervals and being only 26 years of age there is room to hope & expect his recovery. In this situation he recd. from Genl Pinckneys politeness an unlimited furlow & retired among his friends who fondly hoped that he would be continued in his rank & pay, it being his only resource for a maintenance, and an application was made to this effect at the war department by my friends Mr Crawford & Col Troup who wrote me that every thing was there arranged agreeably to my wishes which increased my surprise upon receiving in August last a copy of the order dismissing him from the service. Major Hugh McCall of Savannah was disabled in a much less melancholy manner & one that precluded all hope of recovery, he was nevertheless continued in his rank & pay. This precedent confirmed my hopes that the same favour would be extended to my Brother whose private circumstances required such aid in a much greater degree than Major McCalls, & whose character & standing in the army wd not suffer by a comparison with that Gentlemans or any other in the army.
        Confident that the dismissal of my Brother must have taken place without your Excellency being acquainted with the merits of his case I have taken the Liberty to sollicit your attention to it as a case of great delicacy and hardship, and as one that has made a very unfavourable impression in this quarter both among the military & civil part of the community.
        For any further information I beg leave to refer your Excellency to my friend Col Troup who will do me the honor to deliver this Letter. With sentiments of sincere respect I have the honor to remain your Exey. most obt Se
        
          James E Houstoun
        
        
          If your Excellency should honor me with an answer my dire⟨ction⟩ is
          
            Col James E Houstoun
            Riceboro
            Georgia
          
        
      